UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



RICHARD NATALE,

                            Plaintiff,                          17-CV-934S(Sr)
v.

ARIZONA PREMIUM FINANCE CO., INC.,

                            Defendant.



                                 DECISION AND ORDER

              This case was referred to the undersigned by the Hon. William M.

Skretny, pursuant to 28 U.S.C. § 636(b)(1), for all pretrial matters. Dkt. #3.



                                          FACTS

              Plaintiff commenced this action pursuant to the Telephone Consumer

Protection Act of 1991 (“TCPA”), alleging that beginning in November of 2016,

defendant called plaintiff on his cellular telephone multiple times per week and often

multiple times a day using an automatic telephone dialing system and/or artificial and/or

pre-recorded voice, in an attempt to collect a debt associated with the cancellation of

his automobile insurance and continued to call despite plaintiff requesting that

defendant cease and desist from any further calls to his cellular telephone. Dkt. #1.



              Currently before the Court is plaintiff’s motion to compel the defendant to

provide responses to his discovery demands, award plaintiff attorney’s fees for the cost

of filing this motion and extend the Case Management Order. Dkt. #16. In support of his
motion, plaintiff attaches his First Set of Interrogatories and Request for Production of

Documents which were served on August 20, 2018. Dkt. #16-2.



              By email dated October 1, 2018, plaintiff requested a Rule 37 conference

to discuss defendant’s outstanding discovery demands. Dkt. #16-3. Defense counsel

failed to respond to this request. Dkt. #16-1, ¶ 8.



              By email dated October 4, 2018, plaintiff’s counsel advised that he would

call to discuss the outstanding discovery demands on October 9, 2018 at 3:00 pm. Dkt.

#16-4. Defense counsel did not make himself available for that call. Dkt. #16-1, ¶ 10.



              By email dated October 15, 2018, plaintiff’s counsel advised defendant’s

counsel that a motion to compel would be filed if plaintiff’s discovery demands remained

outstanding. Dkt. #16-5. Defense counsel responded that discovery responses would

be served by the end of the week. Dkt. #16-6.



              On November 8, 2018, plaintiff’s counsel sent defense counsel an email

advising that a motion to compel would be filed unless outstanding discovery responses

were received by November 16, 2018. Dkt. #16-8.



              The motion to compel was filed on November 26, 2018. Dkt. #16.



              Defendant responds that the motion to compel is moot because

defendant served responses on December 15, 2018. Dkt. #18, ¶ 2.

                                             -2-
              Plaintiff replies that defendant’s failure to respond to his discovery

demands before the filing of the motion to compel warrants an award of attorney’s fees

as set forth in Rule 37(a) of the Federal Rules of Civil Procedure. Dkt. #19, ¶¶ 9-12. In

addition, plaintiff argues that defendant has provided deficient responses and requests

that the Court compel defendant to produce documents in response to paragraph 3 of

Plaintiff’s Request for Production of Documents and to respond to Plaintiff’s

Interrogatory No. 13. Dkt. #19, ¶¶ 14 & 16.



              Paragraph 3 of Plaintiff’s Request for Production of Documents seeks:

              Any and all documents, recordings, emails, or otherwise that
              relate to the tracking [of] Defendant’s efforts related in any
              way to its initiation and dialing of telephone calls to Plaintiff’s
              cellular telephone that is the subject of this lawsuit, from
              January 1, 2016 to the present, including but not limited to:

              a. Inbound or outbound telephone calls to or from
                 Plaintiff’s cellular telephone 716-335-3641 or any
                 other party in connection with Defendant’s telephone
                 calls to the Plaintiff’s cellular telephone 716-335-
                 3641, including any records from any business [that]
                 makes calls on behalf or at the request of Defendant.

              b. All telephone records including both internal records
                 and records from Defendant’s phone carrier showing
                 all calls attempted/made to Plaintiff’s cellular
                 telephone by Defendant or Defendant’s
                 representatives.

Dkt. #16-2, ¶ 3. Defendant objected to this request “on the grounds that it does not

clearly set forth what is sought.” Dkt. #19-1, ¶ 3. Plaintiff argues that the demand clearly

seeks production of call logs and records of calls to and from the defendant and the

plaintiff’s cellular telephone number. Dkt. #19, ¶ 16. The Court agrees that plaintiff’s



                                              -3-
request is sufficiently clear as to warrant a substantive response. Accordingly,

defendant is ordered to produce the documents requested no later than April 19, 2019.



             Interrogatory No. 13 seeks

             identification of each and every telephone call, page,
             facsimile transmission and/or any other electronic
             communication made in an attempt to contact the Plaintiff on
             his cellular telephone, and with respect to each call state the
             following:

             a. The name of the individual initiating contact.

             b. The date, time and duration of said contact.

             c. The method (e.g. email, telephone call, etc.).

             d. The telephone numbers such communication
                originated from and the telephone number called.

             e. Whether the telephone call was answered, and if so,
                whether the telephone call was answered by a
                person, answering machine and/or voice mail service.

             f. The substance of the contact. Do not refer to
                collection notes but instead give a detailed analysis of
                conversations.

             g. Any witnesses to or participants in the contact.

             h. Whether such contact was initiated by an automated dialer.

             i.   Whether a voice recorded voice or message was
                  transmitted to any person who answered the call
                  and/or left on the answering machine and/or voice
                  messaging service for the telephone number called. If
                  such a message was transmitted or left, state the
                  exact words stated, transmitted, or left.

             j.   Whether the caller or called party hung up the
                  telephone.



                                           -4-
              k. Identify any documents that contain a record of any of
                 the information described in 15a-15j [sic].

Dkt. #19-1, No. 13. Defendant responded: “None.” Dkt. #19-1, No. 13. Plaintiff argues

that this response is false as defendant admitted to placing calls to plaintiff’s cellular

telephone ending in 3641 in its response to Plaintiff’s Request for Admission. Dkt. #19,

¶ 16 & Dkt. #19-2. As defendant has admitted that it placed calls to plaintiff’s cellular

telephone, defendant shall respond to this interrogatory no later than April 19, 2019.



              Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure provides, in

relevant part, as follows:

              If the motion [to compel disclosure or discovery] is granted –
              or if the disclosure or requested discovery is provided after
              the motion was filed – the court must, after giving an
              opportunity to be heard, require the party or deponent whose
              conduct necessitated the motion, the party or attorney
              advising that conduct, or both of them to pay the movant’s
              reasonable expenses incurred in making the motion,
              including attorney’s fees. But, the court must not order this
              payment if:

              (I) the movant filed the motion before attempting in good
                  faith to obtain the disclosure or discovery without
                  court action;

              (ii) the opposing party’s nondisclosure, response, or
                   objection was substantially justified; or

              (iii) other circumstances make an award of expenses
                    unjust.

As defendant has failed to proffer any substantial justification for its failure to respond to

plaintiff’s discovery demands before plaintiff filed his motion to compel and the record

does not suggest any circumstances which would make it unjust to compensate plaintiff

for the costs of having to file this motion to compel, the Court directs defendant to pay

                                             -5-
to plaintiff the reasonable costs and attorney’s fees of this motion to compel, which the

Court estimates to be $800, no later than April 19, 2019, unless defendant objects to

this estimation, in which case plaintiff’s counsel shall submit an affidavit setting forth the

actual cost of preparing the motion to compel and reply to the motion to compel for the

Court’s calculation of actual expenses no later than May 3, 2019.



              Depositions, and related discovery, shall be completed by June 21, 2019.



              Dispositive motions shall be filed by July 26, 2019.



              If dispositive motions are not filed, a Status Conference is set for

August 8, 2019 at 10:00 am.



              SO ORDERED.


DATED:        Buffalo, New York
              April 3, 2019

                                     s/ H. Kenneth Schroeder, Jr.
                                    H. KENNETH SCHROEDER, JR.
                                    United States Magistrate Judge




                                             -6-
